TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 8, 2019



                                     NO. 03-19-00232-CR


                                 The State of Texas, Appellant

                                                v.

                                Cesar A. Enamorado, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, TRIANA
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from an order on the motion to suppress rendered by the trial court on

April 8, 2019. The appellant, State of Texas, has filed a motion to dismiss its appeal. Therefore,

the Court grants the motion, allows The State of Texas to withdraw the notice of appeal, and

dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.